     Case 2:20-cv-00517-JAM-DMC Document 21 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYLER CHRISTOPHER SCHWEIZER,                       No. 2:20-CV-0517-JAM-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    SUZANNE M. PEERY,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. Before the Court is Petitioner’s motion for an extension of time to

19   object to the Court’s findings and recommendations issued on June 29, 2021. ECF Nos. 19, 20. The

20   Court recommended that Petitioner’s petition for a writ of habeas corpus be denied. ECF No. 19 at

21   11. The parties had fourteen days to object to the findings and recommendations. Id.

22                  Petitioner contends that he did not receive a copy of the findings and

23   recommendations until July 7, 2021, that he is a layman needing additional time to research, and

24   that he has limited access to a prison law library. ECF No. 20 at 1. He moves for an extension of

25   sixty days. Id. For good cause shown, the Court will grant the requested extension.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-00517-JAM-DMC Document 21 Filed 07/21/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED THAT:

 2                  1.      Petitioner’s motion for an extension of time (ECF No. 20) is GRANTED.

 3                  2.      Petitioner may file objections to the Court’s findings and recommendations

 4   within sixty (60) days of the date of this order.

 5

 6

 7   Dated: July 21, 2021
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
